DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					Response to Arguments
Applicant’s arguments with respect to claims 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the combination of references does not disclose or suggest the new added limitation. The Examiner respectfully disagrees.
Rogers discloses determining a time to send trigger data causing display of the advertisement, wherein the time is determined using extracted data from the first broadcast event. For example, Rogers discloses time code markers are inserted for the display of ads; see at least Fig. 9 and paragraph 0069.
Paila in view of De Heer and further in view of Rogers disclose determining a time using extracted data from the first broadcast event and a received code, but are not clear about grouping information and geographic information.
Isgreen discloses grouping information and geographic information. For example, Isgreen discloses a service, which could be commercial in nature, is provided to a group of people when satisfying a proximity criterion; see at least the Abstract and paragraphs 0016, 0018 and 0020-0022.
It appears that the Applicant is arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Claims 21 and 30 have been amended. Claims 1-20 and 39-46 have been previously canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 28-30 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paila (US 2007/0086465) in view of De Heer (US 2009/0119151) and further in view of Rogers (US 2003/0088878) and further in view of Applicant submitted prior art Isgneen (US 2016/0220908).
Regarding claim 21, Paila discloses a system comprising:
one or more computers programmed to perform operations comprising:
maintaining a database of registered members, the database identifying a mobile
interactive device for each of a plurality of members (subscribers and their devices inherently are identified; see at least paragraphs 0034, 0040 and 0046);
providing to each of the plurality of members for each member’s mobile respective
interactive device client application software to run on the mobile interactive device, the client
application software configured to receive alert messages and generate tones on the mobile
interactive device (the service guide; see at least paragraphs 0002-0004, 0024, 0039, 0042-0043 and 0052);
maintaining a schedule of upcoming broadcast events (notification information include notification information pertaining to upcoming events, the information is generated and transmitted to a receiver or group of receivers; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070);
determining from the database of registered members that a first broadcast event of a first
type is of interest to a first member in the plurality of members, where the first broadcast event is scheduled to occur within a first predetermined time, and the first member has a first mobile
interactive device (see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0077); and
sending a first alert message to the first mobile interactive device, wherein in response to the first alert message, the client application software running on the first mobile interactive device generates a first tone on the first mobile interactive device, the first tone being selected to notify the first member that a broadcast event of the first type is scheduled to occur within the first predetermined time (notifications are generated and sent to users; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070).
Paila discloses the first mobile interactive device and the one or more computers, but is not clear about receiving advertisement interaction data and metadata for an advertisement related to the first broadcast event based on real-time interaction between a device and another device as the first broadcast event is being broadcast. Furthermore, Paila is not clear about determining a time to send trigger data causing display of the advertisement, wherein the time is determined using extracted data from the first broadcast event, grouping information based on a received code and geographic information.
De Heer discloses receiving advertisement interaction data and metadata for an advertisement related to the first broadcast event based on real-time interaction between a device and another device as the first broadcast event is being broadcas; monitoring interaction of the client with television content and advertisements (see at least paragraphs 0014, 0030, 0037 and 0047-0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila by the teachings of De Heer by having the above limitations so to select at least one online advertisement to be outputted based on the interaction with the television content; see at least the Abstract.
Paila in view of De Heer are not clear about determining a time to send trigger data causing display of the advertisement, wherein the time is determined using extracted data from the first broadcast event, grouping information based on a received code and geographic information.
Rogers discloses determining a time to send trigger data causing display of the advertisement, wherein the time is determined using extracted data from the first broadcast event; time code markers are inserted for the display of ads; see at least Fig. 9 and paragraph 0069.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer by the teachings of Rogers by having the above limitations so to allow the viewing of additional content along with the video; see at least the Abstract.
Paila in view of De Heer and further in view of Rogers disclose determining a time using extracted data from the first broadcast event and a received code, but are not clear about grouping information and geographic information.
Isgreen discloses the above missing limitation; a service, which could be commercial in nature, is provided to a group of people when satisfying a proximity criterion; see at least the Abstract and paragraphs 0016, 0018 and 0020-0022.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers by the teachings of Isgreen by having the above limitations so to provide a service to a set of people when the people satisfy a proximity criterion; see at least the Abstract.

Regarding claim 28, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, wherein the mobile interactive device comprises a smart telephone (see at least the rejection of claim 21).

Regarding claim 29, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, wherein the first broadcast event is a program that includes a commercial provided by an advertiser, the operations further comprising determining that the first broadcast event is of interest to the first member from the database of registered members and from data embedded in the commercial or data provided by the advertiser (Paila; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070).

Regarding claim 30, Paila in view of De Heer and further in view of Rogers disclose most of the claim limitation but are not clear about wherein the advertisement is based on a proximity of a user to a retail location.
Isgreen discloses the above missing limitation see at least paragraphs 0016 and 0026.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers by the teachings of Isgreen by having the above limitations so to provide a service to a set of people when the people satisfy a proximity criterion; see at least the Abstract.
Regarding claim 37, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, wherein the mobile interactive device comprises a smart telephone (see at least the rejection of claim 21).

Regarding claim 38, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, further comprising determining that the first broadcast event is of interest to the first member from the database of registered members and from data embedded in the commercial or data provided by the advertiser (Paila; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070).

Claims 22-23 and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paila in view of De Heer and further in view of Rogers and further in view of Isgreen and further in view of McKissick (US 2010/0107194).
Regarding claim 22, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, but are not clear about wherein the first predetermined time is one minute or less.
McKissick discloses the above missing limitation; see at least Fig. 16 and paragraph 0081.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of McKissick by having the above limitations so to allow the user to specify how far in advance of a start of an upcoming program a reminder notification should be displayed; see at least paragraph 0081.

Regarding claim 23, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, but are not clear about receiving from the first member data specifying the first predetermined time.
McKissick discloses the above missing limitation; see at least Fig. 16 and paragraph 0081.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of McKissick by having the above limitations so to allow the user to specify how far in advance of a start of an upcoming program a reminder notification should be displayed; see at least paragraph 0081.

Regarding claim 31, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, but are not clear about wherein the first predetermined time is one minute or less.
McKissick discloses the above missing limitation; see at least Fig. 16 and paragraph 0081.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen s by the teachings of McKissick by having the above limitations so to allow the user to specify how far in advance of a start of an upcoming program a reminder notification should be displayed; see at least paragraph 0081.

Regarding claim 32, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, but are not clear about receiving from the first member data specifying the first predetermined time.
McKissick discloses the above missing limitation; see at least Fig. 16 and paragraph 0081.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of McKissick by having the above limitations so to allow the user to specify how far in advance of a start of an upcoming program a reminder notification should be displayed; see at least paragraph 0081.

Claims 24 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paila in view of De Heer and further in view of Rogers and further in view of Isgreen and further in view of Putterman (US 2007/0210908).
Regarding claim 24, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, but are not clear about receiving from the first member data specifying the first tone and the first type.
Putterman discloses receiving from the user data specifying a first tone and a first type; see at least paragraphs 0057, 0061 and 0094-0095.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of Putterman by having the above limitations so to provide a notification to a media system according to the user settings.

Regarding claim 33, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, but are not clear about receiving from the first member data specifying the first tone and the first type.
Putterman discloses receiving from the user data specifying a first tone and a first type; see at least paragraphs 0057, 0061 and 0094-0095.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of Putterman by having the above limitations so to provide a notification to a media system according to the user settings.

Claims 25-27 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paila in view of De Heer and further in view of Rogers and further in view of Isgreen and further in view of Flickinger (US 2001/0032333).
Regarding claim 25, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the system of claim 21, and discloses the first broadcast event of the first type, as in claim 21, but are not clear about an interactively-enhanced commercial.
Flickinger discloses the above missing limitations; see at least paragraphs 0025-0029, 0032-0034.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of Flickinger by having the above limitations so to provide for delivering highly targeted ads to viewers in both conventional programming avails and in the IPG and for linking the targeted ads in these two media to provide for enhanced and highly effective advertising campaigns; see at least the Abstract.

Claim 26 is rejected on the same grounds as claim 25.

Regarding claim 27, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen and further in view of Flickinger disclose the system of claim 26, the operations further comprising
determining that the first broadcast event is of interest to the first member from the database of registered members and from data embedded in the commercial or data provided by the advertiser (Paila; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070).

Regarding claim 34, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen disclose the method of claim 30, and discloses the first broadcast event of the first type, as in claim 30, but are not clear about an interactively-enhanced commercial.
Flickinger discloses the above missing limitations; see at least paragraphs 0025-0029, 0032-0034.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paila in view of De Heer and further in view of Rogers and further in view of Isgreen by the teachings of Flickinger by having the above limitations so to provide for delivering highly targeted ads to viewers in both conventional programming avails and in the IPG and for linking the targeted ads in these two media to provide for enhanced and highly effective advertising campaigns; see at least the Abstract.

Claim 35 is rejected on the same grounds as claim 34.

Regarding claim 36, Paila in view of De Heer and further in view of Rogers and further in view of Isgreen and further in view of Flickinger disclose the method of claim 35, further comprising determining that the first broadcast event is of interest to the first member from the database of registered members and from data embedded in the commercial or data provided by the advertiser (Paila; see at least paragraphs 0034, 0039, 0046-0048, 0055 and 0070).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426